IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                       NO. WR-WR-88,180-02


                          EX PARTE WALTER HINTON, JR., Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1316867-A IN THE 262ND DISTRICT COURT
                                FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Hinton

v. State, No. 14-13-00116-CR (Tex. App. — Houston [14th Dist.] April 17, 2014) (not designated

for publication).

        Applicant contends, among other things,1 that both his trial counsel and his appellate counsel



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                        2

rendered ineffective assistance for various reasons. Applicant alleges that trial counsel was

ineffective for failing to seek out, interview and present testimony from two witnesses, one of whom

intervened during an earlier confrontation between Applicant and the victim, and the other, the

victim’s son who was apparently firing a 9mm gun at the scene of the offense. Applicant also alleges

that trial counsel failed to request a concurrent causation instruction or lesser-included offense

instructions in the jury charge. As for appellate counsel, Applicant alleges that he failed to file a

motion for new trial to preserve various issues for direct appeal. Applicant alleges that although

appellate counsel was appointed the day after Applicant was sentenced, he did not communicate with

Applicant at all until after the deadline for filing a motion for new trial had passed.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel and appellate counsel to respond to Applicant’s claims of ineffective

assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether trial counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact and conclusions
                                                                                                      3

of law as to whether the performance of Applicant’s appellate counsel was deficient, and if so,

whether appellate counsel’s deficient performance prejudiced Applicant. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: June 27, 2018
Do not publish